DETAILED ACTION
Claims 2-6 and 8 are pending for consideration following applicant’s amendment filed 2/17/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 2/17/2021 overcome the objections set forth in the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the annular groove” (last line of the first page of claim 2).  However, a plurality of annular grooves have been previously recited and therefore it is unclear whether the above limitation refers to only one groove or to the plurality of grooves.
Claim 2 recites the limitation "the annular groove side" in line 1 of the second page of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the sealing surface contacts each of both brim portions of the annular groove in a linear portion”.  The limitation of a “linear portion” is unclear, as it is unclear what is required by this phrase.  Applicant’s sealing surface is formed in a “torus shape” as claimed and therefore is not a linear portion as understood.  It is unclear what “linear portion” is being achieved and therefore what is required.
Claim 2 recites “there is no stepped portion between the valve body and an inner wall surface of the discharge flow channel of the receiving plate when the passage flow channel is opened”.  It is unclear what is required by this limitation, particularly because applicant’s configuration includes a gap between the lower surface of the valve body 30 and the upper surface of the receiving plate 20 as shown in Figure 4b.  As shown between Figures 4a and 4b, the upper surface of the receiving plate 20 is not flat and therefore at locations adjacent to 21 the plate 20 does not contact the lower surface of valve body 30.  This is shown to create a gap or as best understood a “stepped portion”.  Therefore, it is unclear what the claimed limitations require.
Claim 3 recites “where a pressure loss with respect to gas flowing towards the valve body from the passage flow channel is suppressed”.  The phrase “is suppressed” is unclear because it is unclear how the pressure loss is being compared to other potential structures.  That is, the metes and bounds of this limitation are unclear because it is unclear for one of ordinary skill in the art to determine whether a pressure loss is “suppressed” by a structure without another reference.
Claim 3 recites “each of both brim portions of the annular groove facing a sealing surface of the valve seat”.  It is unclear how the brim portions of the annular groove face a sealing surface of the valve seat when the annular groove defines the sealing surface of the valve seat.  Additionally, there is no explanation of this in applicant’s specification as filed and therefore as best understood this limitation is intended to refer to the sealing surface of the valve body rather than the sealing surface of the valve seat.
Claim 3 recites “where a pressure loss with respect to gas flowing towards the valve seat from the passage flow channel is suppressed”.  The phrase “is suppressed” is unclear because it is unclear how the pressure loss is being compared to other potential structures.  That is, the metes and bounds of this limitation are unclear because it is unclear for one of ordinary skill in the art to determine whether a pressure loss is “suppressed” by a structure without another reference.
Claim 4 recites “line-symmetrical”.  It is unclear what is required by “line-symmetrical” and if it is different from the term “symmetrical”.
Claim 5 recites “where a pressure loss with respect to gas flowing towards the valve seat from the passage flow channel is suppressed”.  The phrase “is suppressed” is unclear because it is unclear how the pressure loss is being compared to other potential structures.  That is, the metes and bounds of this limitation are unclear because it is unclear for one of ordinary skill in the art to determine whether a pressure loss is “suppressed” by a structure without another reference.
Claim 5 recites the limitation "the sealing surface of the valve seat" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  As best 
Claim 6 recites “each of both brim portions of the annular groove facing a sealing surface of the valve seat”.  It is unclear how the brim portions of the annular groove face a sealing surface of the valve seat when the annular groove defines the sealing surface of the valve seat.  Additionally, there is no explanation of this in applicant’s specification as filed and therefore as best understood this limitation is intended to refer to the sealing surface of the valve body rather than the sealing surface of the valve seat.
Claim 6 recites “each of both brim portions of the annular groove is brought into a linear portion contact with the sealing surface”.  The limitation of a “linear portion” is unclear, as it is unclear what is required by this phrase.  Applicant’s sealing surface is formed in a “torus shape” as claimed and therefore is not a linear portion as understood.  It is unclear what “linear portion” is being achieved and therefore what is required.
Claim 8 recites “where a pressure loss with respect to gas flowing towards the valve body from the passage flow channel is suppressed”.  The phrase “is suppressed” is unclear because it is unclear how the pressure loss is being compared to other potential structures.  That is, the metes and bounds of this limitation are unclear because it is unclear for one of ordinary skill in the art to determine whether a pressure loss is “suppressed” by a structure without another reference.
Claim 8 recites “each of both brim portions of the annular groove facing a sealing surface of the valve seat”.  It is unclear how the brim portions of the annular groove face a sealing surface of the valve seat when the annular groove defines the sealing surface of the valve seat.  Additionally, there is no explanation of this in applicant’s specification 
Claim 8 recites “each of both brim portions of the annular groove contacts the surface of the valve seat in a linear portion”.  It is unclear how the brim portions of the annular groove contact the valve seat in a linear portion when the annular groove defines the sealing surface of the valve seat.  Additionally, there is no explanation of this in applicant’s specification as filed and therefore as best understood this limitation is intended to refer to the sealing surface of the valve body rather than the sealing surface of the valve seat.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manley, Jr. (US Patent 3536094) in view of Enfo (GB 829952).
Regarding Claim 2, Manley discloses an annular valve 10 comprising: a valve seat 16 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2); a plurality of passage flow channels (34, 36), the passage flow channels 34, 36 each having an opening cross section formed in an arcuate shape (annular and semi-circular; col. 3, lines 23-25) and being arranged on a concentric circle with the center axis of the valve seat as the center (as shown in Figures 1 and 2); a plurality of annular grooves 32, the annular grooves each extending over the passage flow channels located on the concentric circle (as shown in Figures 1-3); a receiving plate 11 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2), the receiving plate having a plurality of discharge flow channels 22 and arranged to face the valve seat 16 by way of an intermediate chamber (intermediate chamber formed between a lower face of 11 and an upper face of 16 as best shown in Figure 2; the chamber providing a space for movement of rings 30); a valve body 30 formed in an annular shape corresponding to the arcuate shape of the opening cross section of the passage flow channel (i.e. rings 30 are annular and provided along the same rings as the respective flow channels 34 and 36), the valve body 30 being arranged in the intermediate chamber (Figure 2 30 closing the passage flow channels by contacting the valve seat and opening the passage flow channels by separating from the valve seat (as shown between Figures 4 and 5); and a plurality of spring members 28 supported by the receiving plate 11, the spring members each biasing elastically the valve body 30 toward the valve seat 16 (Figure 2 especially), wherein a sealing surface (lower surface as shown in Figure 2) of the valve body 30 formed in an annular shape along the annular groove (as shown in Figure 1), the sealing surface of the valve body has a torus shape (i.e. convex shape in the same manner as achieved by applicant) that is convex toward the annular groove side (the lower side of 30 is convex), and the sealing surface of the valve body is configured to face the flow channels (as shown in Figure 2), and when the passage flow channels is closed, the sealing surface contacts each of both brim portions of the annular groove in a linear portion (as best understood as described above; the convex surface of the valve body contacts the “brim” or seating surfaces of the groove in a “linear portion”; i.e. there is at least one line along which contact is made).
Manley does not disclose there is no stepped portion between the receiving plate and the valve body and an inner wall surface of the discharge flow channel of the receiving plate when the passage flow channel is opened.
Enfo teaches an annular valve and further teaches there is no stepped portion between a receiving plate 2 and a valve body 3 and an inner wall surface of a discharge flow channel 10
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that there is no stepped portion between the receiving plate and the valve body and an inner wall surface of the discharge flow channel of the receiving plate when the passage flow channel is opened as taught by Enfo for the purpose of reducing resistance to fluid flow (as taught by Enfo).
Regarding Claim 4, Manley is seen as further disclosing the torus shape of the sealing surface of the valve body 30 facing the passing flow channel is line-symmetrical with respect to the vertical axis in the vertical cross-sectional shape (as best understood as described above; the lower facing surface of 30 is symmetrical along a vertical axis in the vertical cross-section as best shown in Figures 1 and 2).
Regarding Claim 5, Manley is seen as further disclosing each of both brim portions 32 of the annular groove facing the sealing surface of the valve seat (facing the sealing surface of the valve body 30 as best understood as described above) is formed in a smooth shape (“smooth shape” best shown in Figure 5) where a pressure loss with respect to gas flowing towards the valve seat from the passage flow channel is suppressed (the limitation of “suppressed” is a relative term and there are inherently other shapes which would create larger pressure losses).
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manley, Jr. (US Patent 3536094) in view of Hamada et al. (US Patent 9416678).
Regarding Claim 3, Manley discloses an annular valve 10 comprising: a valve seat 16 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2); a plurality of passage flow channels (34, 36), the passage flow channels 34, 36 each 32, the annular grooves each extending over the passage flow channels located on the same concentric circle (as shown in Figures 1-3); a receiving plate 11 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2), the receiving plate having a plurality of discharge flow channels 22 and arranged to face the valve seat 16 by way of an intermediate chamber (intermediate chamber formed between a lower face of 11 and an upper face of 16 as best shown in Figure 2; the chamber providing a space for movement of rings 30); a valve body 30 formed in an annular shape corresponding to the arcuate shape of the opening cross section of the passage flow channel (i.e. rings 30 are annular and provided along the same rings as the respective flow channels 34 and 36), the valve body 30 being arranged in the intermediate chamber (Figure 2 especially), the valve body 30 closing the passage flow channels by contacting the valve seat and opening the passage flow channels by separating from the valve seat (as shown between Figures 4 and 5); and a plurality of spring members 28 supported by the receiving plate 11, the spring members each biasing elastically the valve body 30 toward the valve seat 16 (Figure 2 especially), wherein a sealing surface (lower surface as shown in Figure 2) of the valve body 30 
Manley does not disclose each of both brim portions of the annular groove facing a sealing surface of the valve seat is formed in a smooth convex torus shape where a pressure loss with respect to gas flowing towards the valve seat from the passage flow channel is suppressed (instead 32 is concave).
Hamada teaches a reciprocating valve and further teaches both a sealing surface of a valve body 36, 37 and a surface 26 of a valve seat are formed with respective convex shapes.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that the surface of the valve seat facing the sealing surface of the valve body is formed in a convex shape as taught by Hamada for the purpose of utilizing an alternative shape for minimizing vibrations and noise as taught by Hamada.  It is noted that both “brim portions” are therefore in a smooth convex torus shape because the seat of Manley in view of Hamada includes the convex shape taught by Hamada along both seating rings disclosed by Manley.  Such a convex seating ring defines a “torus shape” as claimed.  Furthermore, a pressure loss with respect to gas flowing towards the valve seat from the passage flow channel is necessarily suppressed by this geometry (the limitation of “suppressed” is a relative term and there are inherently other shapes which would create larger pressure losses).
Regarding Claim 8, Manley discloses an annular valve 10 comprising: a valve seat 16 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2), the valve seat including a plurality of passage flow channels (34, 36), the passage flow channels 34, 36 each having an opening cross section formed in an arcuate shape 11 formed in a plate-like shape (relatively flat and thin as shown in Figures 1 and 2), the receiving plate having a plurality of discharge flow channels 22 and being arranged to face the valve seat 16 by way of an intermediate chamber (intermediate chamber formed between a lower face of 11 and an upper face of 16 as best shown in Figure 2; the chamber providing a space for movement of rings 30); a plurality of annular grooves 32, the annular grooves each extending over the passage flow channels located on the same concentric circle (as shown in Figures 1-3); a valve body 30 formed in an annular shape corresponding to the arcuate shape of the opening cross section of the passage flow channel (i.e. rings 30 are annular and provided along the same rings as the respective flow channels 34 and 36), the valve body 30 being arranged in the intermediate chamber (Figure 2 especially), the valve body 30 closing the passage flow channels by contacting the valve seat and opening the passage flow channels by separating from the valve seat (as shown between Figures 4 and 5); and a plurality of spring members 28 supported by the receiving plate 11, the spring members each biasing elastically the valve body 30 toward the valve seat 16 (Figure 2 especially), wherein a sealing surface (lower surface as shown in Figure 2) of the valve body 30
Manley does not disclose each of both brim portions of the annular groove facing a sealing surface of the valve seat is formed in a convex torus shape being smooth to the periphery of the surface of the valve seat (instead 32 is concave).
Hamada teaches a reciprocating valve and further teaches both a sealing surface of a valve body 36, 37 and a surface 26 of a valve seat are formed with respective convex shapes.  
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that the surface of the valve seat facing the sealing surface of the valve body is formed in a convex shape as taught by Hamada for the purpose of utilizing an alternative shape for minimizing vibrations and noise as taught by Hamada.  It is noted that both “brim portions” are therefore in a convex torus shape because the seat of Manley in view of Hamada includes the convex shape taught by Hamada along both seating rings disclosed by Manley.  Such a convex seating ring defines a “torus shape” as claimed.  Additionally, the convex shapes are “smooth” to the periphery of the surface of the valve seat at least because the shapes extend continuously to the periphery of the valve seat. Furthermore, as best understood as described above each of the brim portions of the annular groove contacts the surface of the valve seat in a linear portion (the contact between surfaces are seen to be readable as a “linear portion” at least because there is at least one line along which contact is made).
Claim 6Manley, Jr. (US Patent 3536094) in view of in view of Enfo (GB 829952) as applied to claim 2 above, and further in view of Hamada et al. (US Patent 9416678).
Regarding Claim 6, Manley further discloses each of both brim portions of the annular groove 32 facing a sealing surface of the valve seat (valve body 30 as best understood as described above) is brought into a linear portion contact with the sealing surface (there is necessarily a line along the sealing contact between 32 and 30).
Manley does not disclose each of the brim portions of the annular groove is formed in a convex torus shape being smooth to the periphery of the surface of the valve seat.
Hamada teaches a reciprocating valve and further teaches both a sealing surface of a valve body 36, 37 and a surface 26 of a valve seat are formed with respective convex shapes; the convex shape of the valve seat 26 being smooth to a periphery of the surface of the valve seat (Figure 1 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that the surface of the valve seat facing the sealing surface of the valve body is formed in a convex shape as taught by Hamada for the purpose of utilizing an alternative shape for minimizing vibrations and noise as taught by Hamada.  It is noted that both “brim portions” are therefore in a smooth convex torus shape because the seat of Manley in view of Hamada includes the convex shape taught by Hamada along both seating rings disclosed by Manley.  Such a convex seating ring defines a “torus shape” as claimed.  
Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Manley, Jr. (US Patent 3536094) in view of Longacre (US Patent 1550376).
Regarding Claims 3 and 8, Manley discloses all of the elements of these claims as described above except Manley does not disclose each of both brim portions of the annular groove facing a sealing surface of the valve seat is formed in a convex torus shape being smooth to the periphery of the surface of the valve seat (instead 32 is concave).
Longacre teaches a valve for compressors and further teaches a surface of a valve seat (at surface G) facing a sealing surface of a valve body D is formed in a convex torus shape being smooth to a periphery of the surface of the valve seat (as shown in Figures 1, 5 and 12 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that the surface of the valve seat facing the sealing surface of the valve body is formed in a torus shape as taught by Longacre for the purpose of preventing any eddy currents and therefore improve the flow through the valve as taught by Longacre.
Claim 6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Manley, Jr. (US Patent 3536094) in view of in view of Enfo (GB 829952) as applied to claim 2 above, and further in view of Longacre (US Patent 1550376).
Regarding Claim 6, Manley discloses all of the elements of these claims as described above except Manley does not disclose each of the brim portions of the annular groove is formed in a convex torus shape being smooth to the periphery of the surface of the valve seat.
Longacre teaches a valve for compressors and further teaches a surface of a valve seat (at surface G) facing a sealing surface of a valve body D is formed in a 
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Manley such that the surface of the valve seat facing the sealing surface of the valve body is formed in a torus shape as taught by Longacre for the purpose of preventing any eddy currents and therefore improve the flow through the valve as taught by Longacre.
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.  
With respect to claim 2, applicant’s arguments that Manley teaches a stepped portion are moot, as newly applied Enfo teaches “no stepped portion” as described above at least in the same manner as achieved by applicant’s device.
Applicant’s arguments regarding “smooth” surfaces and pressure loss being “suppressed” are not persuasive.  These claim terms are very broad as described above.  Enfo teaches a “smooth” convex surface and limitations reciting the suppressed pressure loss are seen to be met because there are necessarily alternative structures which can create greater pressure losses.
Applicant argues with respect to Hamada and Longacre that these references do not teach a “torus shape” as claimed.  These arguments are not persuasive because the torus shape as claimed is not seen to require a “full” torus shape in light of applicant’s specification as filed in which applicant’s torus shapes are not full torus shapes.  Therefore, providing convex surfaces on the annular rings of Manley are seen .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753